department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uniform issue number cc tege eoeg et2 cor-133403-01 dear this responds to your letter dated date wherein you request a ruling concerning whether or not employees of the are members of the of taxes paid under the federal_insurance_contributions_act fica who retirement_system are entitled to a refund unfortunately we are not able to provide a ruling on this issue due to the fact that your submission does not comport with the requirements for requesting a private_letter_ruling revproc_2000_1 i r b sets forth procedures for requesting letter rulings we have included a copy of revproc_2001_1 for your information if you wish to request a letter_ruling you should follow the procedures set forth in revproc_2001_1 we are however able to provide you with the following general information which we hope will be helpful to you taxes under the fica are computed as a percentage of wages paid_by the employer and received by the employee with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment under sec_3121 of the internal_revenue_code the code the term employment for purposes of fica taxation does not include service performed in the employ of a state or any political_subdivision of a state or any wholly owned instrumentality of a state or political_subdivision of a state however under code sec_3121 the exception from employment does not apply to services included under an agreement entered into pursuant to sec_218 of the social_security act such agreements commonly referred to as sec_218 agreements are voluntary agreements between states and the commissioner of social_security to cor-133403-01 extend social_security coverage to services performed by employees of the state or any political_subdivision of the state in the event that the services performed are not included under a sec_218 agreement code sec_3121 provides that the exception from employment shall not apply to services performed by an employee of a state political_subdivision or wholly owned instrumentality thereof by an individual who is not a member of the retirement_system of such state political_subdivision or wholly owned instrumentality sec_31_3121_b_7_-2 of the employment_tax regulations provides that the rules under sec_31_3121_b_7_-2 generally treat an employee as a member of a retirement_system if the employee is a qualified_participant in a system that provides retirement benefits and has an accrued_benefit or receives an allocation under the system that is comparable to the benefits the employee would have received under social_security thus if your organization is a wholly owned instrumentality of a state or a political_subdivision of a state and its employees are members of the state retirement_system whose services are not covered by a sec_218 agreement then the wages paid to such employees would not be subject_to fica taxation if you think an overpayment of fica has occurred the methods of making adjustments and filing claims for refund of overpayments of fica tax are explained in circular_e employer’s tax guide for further guidance you may want to review a publication entitled federal state reference guide publication which provides state and local_government employers with a reference source for social_security and medicare coverage and fica tax withholding issues circular_e and publication are available on the irs website at www irs gov the attorney assigned to this matter is patricia p holdsworth she can be reached at sincerely jerry e holmes chief employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities enclosure
